                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

REVENGE X STORM, LLC                 CASE NO.
                                     2:18−cv−08212−DSF−MAA
            Plaintiff(s),
     v.                               Order to Show Cause re
DOPETRADE INC., et al.                Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, DOPETRADE INC; DRAGON CROWD GARMENT INC.;
  INSTACO, LLC; and REVENGE X STORM LTD. failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before February 28, 2020 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: February 14, 2020                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
